Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see P. 8, filed 07/01/2022, with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  The 35 USC 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 9-12, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 requires an R-T-B based permanent magnet comprising main phase grains consisting of an R2T14B crystal phase and grain boundaries formed between the main phase grains, wherein R is a rare earth element, T is Fe or a combination of Fe and Co, and B is boron, wherein the grain boundaries include an R-O-C-N concentrated part having higher concentrations of R, O, C, and N than in the main phase grains, a ratio (N/R) of N atom with respect to R atom in the R-O-C-N concentrated part is 0.25 r or more and 0.46 or less in average, the R-O-C-N concentrated part includes a heavy rare earth element, the R-O-C-N concentrated part comprises a core part and a shell part at least partially covering the core part, a concentration of the heavy rare earth element in the shell part is higher than a concentration of the heavy rare earth element in the core part, an average coverage of the shell part with respect to the core part in the R-O-C-N concentrated part is 45% or more and 77% or less. 
Miwa et al. (US-20160086701-A1), hereinafter Miwa, in view of Kunieda et al. (US-20100129538-A1), hereinafter Kunieda is the closest prior art of record.
Miwa in view of Kunieda does not teach or suggest the claimed ratio (N/R) of N atom with respect to R atom in the R-O-C-N concentrated part is 0.25 r or more and 0.46 or less in average or the claimed an average coverage of the shell part with respect to the core part in the R-O-C-N concentrated part is 45% or more and 77% or less and there is no motivation for a person having ordinary skill in the art to add them to Miwa in view of Kunieda.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736